DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 12-24 are pending and examined below. This action is in response to the claims filed 10/27/21.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 10/27/21, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 10/27/21. 35 U.S.C. § 103 rejections are withdrawn.

However, upon further consideration, a new ground(s) of rejection is made in view of Karam et al. (US 2010/0141437) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-13 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2015/0382436) in view of ALBRIGHT, D., "How to Use GPS Location to Make Your House Welcome You Home," herein Albright, Imes et al. (US 2011/0046801), and Karam et al. (US 2010/0141437).

Regarding claims 12, and 22-24, Kelly discloses a wireless network control system including a method for coordinating operation of at least one functional component in a motor vehicle with operation of another functional component of the motor vehicle or with operation of at least one functional component not on board the motor vehicle, the method comprising (¶68-69, ¶172-174 and ¶556 – network devices include both local area network and external networks where a network can be a vehicle, where network devices corresponding to the recited functional component i.e. garage door opener, lights etc., and multiple devices can be operated jointly corresponding to the recited coordinated operation, the disclosure of communication of multiple networks communicating through gateways to control functional components on other networks with the ability for one of those networks to be a vehicle/automobile fulfils the claim as currently written): 
receiving, at a controller, a first context message from a gateway device of an onboard domain (Fig. 5 and ¶129-132 – local area network corresponding to the recited onboard domain and receiving status check corresponding to the recited receiving first context message); 
receiving, at the controller, a second context message from a gateway of an offboard domain, wherein the onboard domain comprises the at least one functional component in the motor vehicle and the offboard domain comprises the at least one functional component not on board the motor vehicle (Fig. 5 and ¶126-132 – access device 108 connected to external , and 
wherein each context message is generated for its respective domain and describes a current situation occurring in its respective domain (¶130 - cloud network 114 may transmit a communication 538 of such status data corresponding to the recited context message for current situation of devices), and 
each context message is generated from sensor data or status data of the at least one functional component of its respective domain in accordance with a respective predefined aggregation instruction (¶77 – multiple sensors for home automation are disclosed corresponding to the recited context message generated from sensor/status data of functional components where ¶168-170 – rules engine corresponding to the recited predefined aggregation instruction) or 
is generated from at least one other context message (¶170 – remote device activation corresponding to the recited control from a different context message); 
providing, in a memory device of the controller, at least one context rule generated in an automated manner (¶198-199 and Fig. 13 – rule initiated based on automatic detection corresponding to the recited rule generated in an automated manner) or 
defined by a user using an operator device (¶198-199 and Fig. 13 – user input corresponding to the recited use of an operator device); 
determining, using a monitoring device of the controller, at least one predefined control instruction for the at least one functional component of its domain based on the at least one context rule and its respective context message received by the controller or based on at least on a received context message using a separate aggregation instruction (Fig. 13 and ¶199-204 – secondary device corresponding to the recited monitoring device, detect stimulus corresponding to the recited respective context message, and change state corresponding to the recited one predefined control instruction where based on input or motion corresponding to the recited monitoring input or separate aggregation instruction); and 
controlling, using the monitoring device of the controller, each functional component using the determined at least one predefined control instruction (Fig. 13 and ¶199-204 – change state corresponding to the recited control functional component where secondary device corresponding to the recited monitoring device), 
wherein at least one of the context messages is generated in accordance with the predefined aggregation instruction by combining the sensor data of a plurality of functional components of their respective domain or based on at least one other context message in order for a situation description to be abstracted or broken down (Fig. 13 and ¶199-205 – stimulus input as well as prior status/state/time/connection etc. is combined in defining whether or not to send communication corresponding to the recited generating message in accordance with combined data). 
	While Kelly does disclose external and local network devices collaboration as well as the use of the system in buildings and vehicles, even in an automobile (¶77), it does not explicitly disclose the collaboration of vehicular systems i.e. onboard combined with building systems i.e. 
The combination of multiple network gateway control system of Kelly with the explicit use of using context messages through IFTTT in Albright such as applying car-based GPS systems (page 2) as well as welcome home actions such as controlling lights, HVAC, and door locks etc. (pages 2-3) explicitly discloses the system’s ability to provide context messages of both onboard and offboard systems in combination with the multiple network gateway communication system and status check of Kelly fulfils all of the claimed elements as currently written including context messages going both two and from both onboard and offboard networks.
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the wireless network control system of Kelly with the explicit vehicle/home collaboration of Albright in order to trigger an action at home when a user leaves work (Albright – page 1/5). 
	While Kelly in view of Albright do discuss the triggering of actions in a house via sensor data of a vehicle, there is no explicit recitation of offboard context messages describing a description of the current situation in the offboard domain however Imes discloses a remote energy management system which discloses the use of a context message is generated in accordance with the predefined aggregation instruction by combining the sensor data of a plurality of functional components of the offboard domain to provide a description of the current situation of the offboard domain (¶85-86 and Figs. 7-10 - mobile device 210 can receive information such as control action reports, control data, environmental data, .
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the wireless network control system of Kelly in view of Albright with the remote energy management system and context messages of Imes in order to provide more convenient energy/system management to a user (Imes - ¶3-4).
	While the combination of Kelly in view of Albright and Imes does disclose triggering of actions in a house via sensor data of a vehicle including context message descriptions, it does not explicitly disclose the description of the current situation being abstracted description of the offboard domain. However, Karam discloses a remote sensor network including sending an alarm upon certain temperatures exceeding thresholds, where the alarm may include environmental/security/control system input or recommendations for more air conditioning or calling a contractor in one exemplary embodiment therefor corresponding to the recited context message including an abstracted description of the offboard environment (¶38).  The combination of the abstracted context message of Karam with the triggering of actions in a house via sensor data of a vehicle of Kelly in view of Albright and Imes fully discloses the elements as claimed.


Regarding claim 13, Kelly further discloses the at least one functional component of the onboard domain comprises at least one of (¶77 – network devices corresponding to the recited functional component both onboard and offboard, the “at least one of” element designates only one element is required): 
an infotainment system (¶77 - radio), 
a seat adjustment control unit (¶469 – actuating and sensing systems within a seat cushion), 
a heating element (¶226), 
an air-conditioning or ventilation device (¶226 – AC/fan), 
a lighting device (¶77), 
a positioning device (¶77 – navigation devices include positioning), or 
a navigation device (¶77). 

Regarding claim 15, Kelly further discloses the at least one offboard domain comprises at least one of (¶68-69 – devices connected to external networks corresponding to the recited offboard domain): 
an appliance network of a building comprising at least one domestic appliance as the at least one functional component (¶68 - one or more electronic devices (e.g., appliances)), 
a portable mobile terminal comprising at least one application program as the at least one functional component (Fig. 5 shows access device 108 as being a mobile phone or a portable mobile terminal controlling network devices corresponding to the recited functional component), or 
an internet area comprising at least one internet service as the at least one functional component (¶68 – local and external area networks including cloud and internet connecting network devices corresponding to the recited functional component). 

Regarding claim 16, Kelly further discloses each gateway device of its respective domain is configured to convert the respective context message into a predefined message format before sending it (¶199-205 - communication is conditioned based on a condition specified in the rules corresponding to the recited converted context message into predefined format before sending it). 

Regarding claim 17, Kelly further discloses the predefined aggregation instruction is executed by the respective gateway device, by the at least one functional component of the respective domain, or the controller (¶205-208 – master device performing control corresponding to the recited execution of instruction where master device is the controller and the network device may be directly part of the master device corresponding to the recited executed by the functional device itself). 

Regarding claim 18, Kelly further discloses the controller is provided by a server apparatus not on board the motor vehicle and receives the first context message from the gateway device of the onboard domain (¶68 - remotely configure or control the network devices themselves or one or more electronic devices via cloud network corresponding to the recited controller provided by a server not on board). 
While Kelly does disclose external and local network devices collaboration as well as the use of the system in buildings and vehicles, even in an automobile (¶77), it does not explicitly disclose the collaboration of vehicular systems i.e. onboard combined with building systems i.e. offboard. However Albright discloses “welcome home” actions triggered by car based GPS systems (Albright - page 2/5) corresponding to the recited use of vehicular trigger to activate offboard systems.
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the wireless network control system of Kelly with the explicit vehicle/home collaboration of Albright in order to trigger an action at home when a user leaves work (Albright – page 1/5). 

Regarding claim 19, Kelly further discloses the controller is provided in the motor vehicle (¶77 and ¶110 – access and control may access the network device 102 locally via the gateway 110 (e.g., communication signal 118) or remotely via the cloud network 114 (e.g., communication signal 120) where local network may be an automobile). 

 the at least one context rule comprises a condition part and an action part, the condition part describes at least one of the first context message or the second context message, the action part describes the at least one predefined control instruction, and the condition part and the action part are linked to form an IF-THEN rule (¶199-205 – stimulus corresponding to the recited condition part and change state corresponding to the recited action part, where if the stimulus is detected then the predefined control instruction initiates the condition part). 

Regarding claim 21, Kelly further discloses configuring context rules during operation of the motor vehicle (¶196 – modification of rules corresponding to the recited configuring rules); 
adding the context rules during the operation of the motor vehicle (¶196 – modification of rules corresponding to the recited adding rules); or 
deleting the context rules during the operation of the motor vehicle (¶196 – modification of rules corresponding to the recited deleting rules).
Kelly does not explicitly disclose the modification of rules during the operation of a motor vehicle however Albright discloses the use of IFTTT which, being a mobile app, inherently has the capability of being used and adjusted during the operation of the motor vehicle.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the wireless network control system of Kelly with the explicit vehicle/home collaboration of Albright in order to trigger an action at home when a user leaves work (Albright – page 1/5).

14 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2015/0382436) in view of ALBRIGHT, D., "How to Use GPS Location to Make Your House Welcome You Home," herein Albright and Imes et al. (US 2011/0046801), and Karam et al. (US 2010/0141437), as applied to claim 13 above, further in view of Han (US 2013/0049669).

Regarding claim 14, Kelly does not explicitly control seat adjustment using a motor however Han discloses a method of controlling seat position including the seat adjustment control unit comprises a motor for adjusting a seat position (¶6). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the wireless network control system of Kelly in view of Albright and Imes with the automatic seat adjustment of Han in order to optimally position the seat for the figure or stature of a respective driver (Han - ¶5).


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Majumdar et al. (US 2014/0100835) discloses a system that monitors a user’s environment at home and in a vehicle and adjusts each accordingly (¶34).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665